                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES

Date: October 24, 2018             Time: 3:38 – 4:33 =            Judge: EDWARD M. CHEN
                                         55 Minutes

Case No.: 18-cr-00203-EMC-1        Case Name: USA v. Christopher Lischewski
Attorney for Government: Micha Rubbo, Manish Kumar
Attorney for Defendant: Elliot Peters
Defendant: [X] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

 Deputy Clerk: Angella Meuleman                          Court Reporter: JoAnn Bryce
 Interpreter:                                            Probation Officer:

                                         PROCEEDINGS

Motion for Bill of Particulars – Held.
Status Conference – Held.

                                           SUMMARY

Parties stated appearances and proffered argument.

Motion denied as stated on the record.

Defendant requested a bill of particulars from the government. On September 12, 2018,
government responded by sending a detailed letter addressing (including factual citations),
among other things, actions within the statute of limitations, potential co-conspirators, and the
products at issue. Defendant did not dispute the level of specificity, but requested “that the
government confirm the accuracy of the letter and adopt its contents. . . .” Docket No. 57 at 9.
Defendant recognized that the content of the September 12, 2018 letter could be distilled “into
something resembling a bill of particulars.” Id.

The Court denied the motion because the September 12, 2018 letter satisfied the three functions
of the bill of particulars, which are “to inform the defendant of the nature of the charges with
sufficient precision to enable him to prepare for trial, to avoid or minimize the danger of surprise
at the time of trial, and to enable him to plead his conviction or acquittal in bar of another
prosecution for the same offense when the indictment is too vague, and indefinite for such
purposes.” United States v. Geise, 597 F.2d 1170, 1180–81 (9th Cir. 1979) (quoting United
States v. Birmley, 529 F.2d 103, 108 (9th Cir. 1976). Defendant’s desire to have the government
“adopt its contents” so as to lock the Government in (at least in the interim) is not a compelling
justification of a bill of particulars particularly at the early stage of this case.
Additionally, the government has given Defendant extensive discovery and particularly in light
of the guidance provided by the September 12, 2018 letter, “full discovery . . . obviates the need
for a bill of particulars.” Geise, 597 F.2d at 1180–81.

Defendant’s argument that he needs a bill of particulars because of the voluminous nature of the
discovery is unconvincing in this case; a bill of particulars is unnecessary where “the government
has provided it in a fashion designed to help defendants prepare their defense.” United States v.
Hsuan Bin Chen, No. CR 09-110 SI, 2011 WL 332713, at *8 (N.D. Cal. Jan. 29, 2011). The
Court noted the rules of discovery set forth in the Federal Rules of Criminal Procedure are also
designed to eliminate unfair surprise.

This Court reserves the authority to revisit this issue and order the government to commit to a
theory of the case if necessary as trial approaches. However, at this point in the proceedings, the
purposes of the bill of particulars have been satisfied.

Status Conference:

Defense counsel is scheduled to go to trial in another matter before Judge England in the Eastern
District of California September 30, 2019.

Jury Trial is set 11/4/2019 at 8:30 a.m. for three weeks. Jury Selection set 11/1/2019. Pretrial
Conference will be set in August or early September. There will be a questionnaire for the jurors
and the panel will come in earlier to complete.

The parties will meet and confer by 11/7/2018 for stipulated proposed schedule including
motions. Complete Scheduling Order to issue after stipulation is filed.

CASE CONTINUED TO: January 16, 2019 at 2:30 p.m. for Further Status Conference.

Time Excluded:    Begins: 10/24/2018            Ends: 11/4/2019

Government to prepare an exclusion order.
